UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period :	November 1, 2012 — October 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund® Annual report 10 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 27 Federal tax information 87 About the Trustees 88 Officers 90 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may periodically make it more difficult for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: In the final months of 2013, we continue to see business conditions as generally positive for well-diversified investment portfolios. Financial markets have shown surprising resilience in the face of recent headwinds, most notably the confrontation over the federal budget and debt ceiling, which took a toll on the economy during October. With Congressional negotiations now continuing into 2014, there is hope that lawmakers may reach an agreement beneficial to the economy, even as investors remain alert to the risk of additional disruption. Fortunately, equity markets have easily overcome recent obstacles. Supported by generally solid corporate earnings and healthy balance sheets, stock market gains to this point are far above the long-term average for a single year. International stocks have also performed well, particularly in Europe and Japan. While bonds have lagged behind stocks, many fixed-income sectors have advanced, reminding investors of the need for flexible and selective approaches. The sting of rising interest rates has been felt primarily by Treasuries and other government bonds. At Putnam, we believe markets in flux can often provide the best opportunity for realizing the benefits of financial advice and active portfolio management. An experienced advisor can help investors stay focused on their long-term goals without getting distracted by daily economic and political events. Challenging times also call for innovative and alternative investment strategies managed by experts. In seeking returns for fund shareholders, Putnam’s investment professionals engage in fundamental research, active investing, and risk management strategies. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 300 Fund Interview with your fund’s portfolio manager Bill, how would you describe the bond market environment during the 12months ended October31, 2013? Spread sectors — sectors that trade at a yield premium to U.S. Treasuries — posted gains in the final quarter of 2012, as investors stopped focusing on what might go wrong in the global economy and concentrated instead on where the greatest opportunities for returns existed. As we moved into the early months of 2013, credit-sensitive fixed-income securities continued to benefit from a more favorable economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. In May, however, the market environment changed, as concern about higher interest rates weighed on sentiment, leading investors to take profits. A debate that began in May about when the Federal Reserve would begin reducing its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Investors reacted to this potential shift in Fed monetary policy by selling bonds across all global market sectors, driving rates higher and yield spreads wider. After spiking in June, interest rates remained elevated until September, due to uncertainty about when the central bank would actually start the process of trimming its This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/13. See pages 3–4 and 12–14 for additional fund performance information. Index descriptions can be found on page 18. Absolute Return 300 Fund 5 bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled when President Obama signed a short-term bill on October17 that raised the U.S. debt ceiling and will fund the federal government through January15, 2014, which ended a partial government shutdown. Additionally, after strengthening through the middle of the period on market expectations for the beginning of Fed tapering, the U.S. dollar significantly weakened through period-end following the Fed’s announcement. Outside the United States, financial conditions in eurozone economies stabilized, as sovereign borrowing rates narrowed. Bank-lending standards for residential mortgages and business loans remained tight, creating a headwind for the recovery, but lending conditions have been improving and consumer credit standards have begun to ease. The fund outpaced Treasury bills by more than three-and-a-half percentage points at net asset value during the past 12months. What factors fueled this solid showing? Our mortgage credit holdings — which included commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] — bolstered the fund’s results. CMBS benefited from stable-to-rising commercial property values, as well as continued investor demand Allocations are shown as a percentage of the fund’s net assets as of 10/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the chart includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 300 Fund for risk. Our investments in “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were acceptable risks, were particular standouts. Mezzanine CMBS are lower in the capital structure of a package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds along with meaningful principal protection. Non-agency RMBS performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities, as well as a strengthening U.S. housing market. After detracting in April and May, our prepayment strategies, which we implemented with securitized bonds, such as interest-only collateralized mortgage obligations [IOCMOs], helped performance for the period as a whole. Generally speaking, it was a positive environment for prepayment-sensitive securities, such as IO CMOs, particularly in the summer months. During that time, as interest rates rose, investors began to expect prepayment speeds to slow, which would reduce the likelihood that the mortgages underlying our IO CMO positions would be refinanced. As these marketplace dynamics developed, they helped boost the value of our IO CMO holdings. Positions in corporate credit, both investment grade and high yield, also proved beneficial. In July and August, given continuing steady U.S. economic growth, corporate bonds were less influenced by the uncertainty surrounding This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/13. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Absolute Return 300 Fund 7 Fed tapering. Then in September, when the central bank decided to postpone scaling back its bond purchases, investors had a renewed appetite for credit risk, and sought to capitalize on the wider yield spreads offered by corporate securities. Overseas, our overweight allocations to peripheral European government bonds in Italy, Spain, Ireland, Portugal, and Greece, which were held against a net short position in Germany, aided performance, as did our holdings of emerging-market [EM] debt. Within EM debt, the fund benefited the most from investments in Argentina, where we held U.S.-dollar-denominated, local-law bonds that significantly appreciated during the summer months. We then added positions in New York law bonds — bonds issued by Argentina that were governed by New York securities laws — which benefited from favorable court rulings later in the period. We focused on short-maturity bonds, believing that Argentina appeared to have ample reserves to service these obligations without turning to international funding markets. How did the fund’s duration and yield - curve positioning affect performance? Our “term-structure” strategy was moderately helpful, as we generally limited the fund’s interest-rate risk during periods when rates were rising, while also positioning the portfolio for a steeper yield curve. Adverse results from some of our tactical duration adjustments partially offset the overall positive contribution from our term-structure positioning. For example, in June, believing that the amount by which rates increased wasn’t justified by the economic environment, we modestly lengthened the This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the chart includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Absolute Return 300 Fund portfolio’s duration to try to capitalize on any retracement in rates. However, the timing of our strategy was early, because rates didn’t meaningfully pull back until mid July, before resuming their upward trend until September. Which strategies detracted? Our active currency strategy, which was implemented using long and short positions in currency forward contracts, modestly detracted, as underweight exposure to the strengthening Australian dollar and an overweight allocation to the weakening Brazilian real worked against the fund. On the positive side, a short position in the Japanese yen performed well and partially offset the negative influence of the other aspects of our currency strategy. During the second half of the period, the yen weakened significantly versus the U.S. dollar following the Bank of Japan’s announcement that it would take a more aggressive approach toward monetary easing. By period-end, we had significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. In what additional ways did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified notional amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our CMO holdings. We also used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to take positions in individual securities or baskets of securities. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 300 Fund 9 What is your outlook for the coming months? As we approach 2014, we are anticipating the Fed’s policy response to the economic activity we have witnessed in 2013. Growth in the United States looks to be on track, while Europe appears to be entering the early-cycle phase of an economic recovery. As a result, we believe the U.S. central bank will begin tapering its bond buying in the near future, possibly during the first quarter of 2014, provided the markets maintain the overall stability they have recently exhibited. From a medium-term perspective, the desire among policymakers and investors alike is for the financial markets to return to a more normalized environment. Consequently, the Fed would prefer to transition from aggressively providing liquidity to the markets to letting the markets function on their own again. As the markets make this transition, periods of volatility and uncertainty will likely continue. Overall, however, investors appear to be navigating through the beginning stage of this transition fairly well, as risk-seeking behavior has been active in both the credit and stock markets. All told, we believe continued modest U.S. economic growth, coupled with improving economic performance overseas, will allow interest rates to normalize, which, in our estimation, will probably mean that the 10-year Treasury yield may be at or slightly above 3% by early 2014. Moreover, we believe this normalization in the level of rates can occur without creating negative consequences for the stock market, corporate earnings, or the housing market. How was the portfolio positioned as of period - end? The fund was positioned for a rising-rate environment in the United States. Additionally, we were continuing to find what we believed to be compelling opportunities for taking prepayment risk via IO CMOs, and continued to add to our holdings of mezzanine CMBS. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. 10 Absolute Return 300 Fund IN THE NEWS With stocks rallying and interest rates increasingly volatile, investors are pouring money into equity-based mutual funds. For the first nine months of 2013, inflows into stock funds more than quadrupled, compared with the same time period in 2012, according to the Strategic Insight Monthly Fund Industry Review. U.S. equity funds attracted over $168 billion versus $31 billion during the first three quarters of 2012, while international stock funds garnered over $163billion in comparison with nearly $50 billion a year ago. Investors are on track in 2013 to invest the most money in equity mutual funds since 2000, according to investment research firm TrimTabs. Meanwhile, fixed-income investors have tapped the brakes, with year-to-date inflows of about $27 billion as of September30, down from over $290 billion a year ago. Absolute Return 300 Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 15.75% 14.59% 14.04% 14.04% 11.64% 11.64% 15.25% 14.38% 14.28% 17.22% 17.25% 17.10% Annual average 3.06 2.84 2.74 2.74 2.29 2.29 2.97 2.81 2.79 3.33 3.33 3.31 3 years 4.96 3.91 4.27 4.27 2.58 2.58 4.72 3.93 4.17 5.80 5.83 5.70 Annual average 1.63 1.29 1.40 1.40 0.85 0.85 1.55 1.29 1.37 1.90 1.91 1.86 1 year 3.73 2.69 3.46 2.46 2.94 1.94 3.68 2.90 3.47 4.03 4.06 3.93 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12 Absolute Return 300 Fund Comparative index returns For periods ended 10/31/13 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index Life of fund 0.85% 25.79% Annual average 0.17 4.84 3 years 0.37 9.32 Annual average 0.12 3.02 1 year 0.11 –1.08 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $11,404 and $11,164, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $11,438. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $11,428, $11,722, $11,725, and $11,710, respectively. Absolute Return 300 Fund 13 Fund price and distribution information For the 12-month period ended 10/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.160 $0.141 $0.066 $0.154 $0.132 $0.173 $0.176 $0.192 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $10.58 $10.69 $10.53 $10.44 $10.55 $10.63 $10.54 $10.63 $10.63 $10.63 10/31/13 10.81 10.92 10.75 10.68 10.78 10.86 10.77 10.88 10.88 10.85 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 15.32% 14.17% 13.61% 13.61% 11.32% 11.32% 14.82% 13.96% 13.86% 16.68% 16.82% 16.67% Annual average 3.03 2.82 2.71 2.71 2.28 2.28 2.94 2.78 2.76 3.29 3.31 3.29 3 years 5.44 4.39 4.75 4.75 3.15 3.15 5.30 4.51 4.65 6.28 6.41 6.28 Annual average 1.78 1.44 1.56 1.56 1.04 1.04 1.74 1.48 1.53 2.05 2.09 2.05 1 year 3.83 2.80 3.67 2.67 3.15 2.15 3.79 3.01 3.57 4.14 4.27 4.14 See the discussion following the Fund performance table on page 12 for information about the calculation of fund performance. 14 Absolute Return 300 Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12* 0.82% 1.02% 1.57% 0.87% 1.07% 0.57% 0.57% 0.57% Annualized expense ratio for the six-month period ended 10/31/13†‡ 0.78% 0.98% 1.53% 0.83% 1.03% 0.53% 0.53% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect estimated fees for the current fiscal year. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 10/31/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2013, to October 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.93 $4.94 $7.70 $4.18 $5.19 $2.68 $2.67 $2.67 Ending value (after expenses) $1,000.90 $1,000.00 $997.20 $1,000.00 $999.10 $1,002.80 $1,001.80 $1,001.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 300 Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2013, use the following calculation method. To find the value of your investment on May 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.97 $4.99 $7.78 $4.23 $5.24 $2.70 $2.70 $2.70 Ending value (after expenses) $1,021.27 $1,020.27 $1,017.49 $1,021.02 $1,020.01 $1,022.53 $1,022.53 $1,022.53 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 Absolute Return 300 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Absolute Return 300 Fund 17 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2013, Putnam employees had approximately $414,000,000 and the Trustees had approximately $99,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Absolute Return 300 Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Absolute Return 300 Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in these contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by 20 Absolute Return 300 Fund Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered changes to the management contracts of all funds that are organized as series of Putnam Funds Trust, including your fund, that were proposed by Putnam Management in an effort to consolidate the contracts of these funds into three separate contracts based on the structure of each fund’s management fee. The Independent Trustees’ approval of these consolidated management contracts was based on their conclusion that the changes were purely for administrative convenience and would not result in any substantive change to the terms of a fund’s existing management contract with Putnam Management or any reduction in the nature and quality of services provided to your fund. The Trustees also considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, Absolute Return 300 Fund 21 or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund pays a management fee at a fixed rate of 60 basis points to Putnam Management. Putnam Management is obligated to pay, out of the management fee, all of the fund’s organizational and other operating expenses (including investor servicing fees), excluding only brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. This management contract was approved initially by the Trustees on December 14, 2012, and has been in effect only since March 2013. Under your fund’s previous management contract, your fund had the benefit of breakpoints in its management fee schedule that provided shareholders with reduced fee levels as assets under management in the Putnam family of funds increased, but Putnam Management was not obligated to pay the fund’s organizational and other operating expenses out of the management fee. Because your fund’s new management contract had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structure, and the Trustees will examine the operation of this new management fee in future years in light of further experience. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset 22 Absolute Return 300 Fund size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does Absolute Return 300 Fund 23 not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, which commenced operations on December 23, 2008, the Trustees considered information about the total return of your fund and your fund’s performance relative to its internal benchmark over the one-year and three-year periods ended December 31, 2012. Your fund’s class A shares’ return net of fees and expenses was positive over the one-year and three-year periods, exceeded its targeted return over the one-year period, and trailed its targeted return over the three-year period. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in 24 Absolute Return 300 Fund order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Consideration of your fund’s interim management contract and the continuance of the fund’s sub-management and sub-advisory contract Following the Trustees’ approval of the continuance of your fund’s management, sub-management and sub-advisory contracts, on October 8, 2013, The Honourable Paul G. Desmarais passed away. Mr. Desmarais, both directly and though holding companies, controlled a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, causing the fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees approved your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to your fund. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting to be held in early 2014. In considering whether to approve your fund’s interim management contract and new definitive management contract and the continuance of your fund’s sub-management and sub-advisory contracts, the Trustees took into account that they had most recently approved the annual continuation of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013, as described above. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the sub-management and sub-advisory contracts were identical to the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. Because the proposed contracts were substantially identical to the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their prior approval of these contracts. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: Absolute Return 300 Fund 25 • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr.Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. 26 Absolute Return 300 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 300 Fund 27 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 300 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and the period from December 23, 2008 (commencement of operations) through October 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 300 Fund as of October 31, 2013, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 12, 2013 28Absolute Return 300 Fund The fund’s portfolio 10/31/13 MORTGAGE-BACKED SECURITIES (45.6%)* Principal amount Value Agency collateralized mortgage obligations (26.6%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.782s, 2035 $179,196 $268,390 IFB Ser. 3072, Class SM, 23.159s, 2035 424,285 618,362 IFB Ser. 3072, Class SB, 23.012s, 2035 380,147 550,241 IFB Ser. 3249, Class PS, 21.701s, 2036 298,380 414,759 IFB Ser. 2990, Class LB, 16.501s, 2034 1,040,234 1,391,802 IFB Ser. 3859, Class SG, IO, 6.526s, 2039 2,560,393 367,084 IFB Ser. 3856, Class PS, IO, 6.426s, 2040 4,402,864 611,009 IFB Ser. 3708, Class SQ, IO, 6.376s, 2040 11,280,074 1,942,429 IFB Ser. 3907, Class KS, IO, 6.376s, 2040 7,238,139 1,216,739 IFB Ser. 3708, Class SA, IO, 6.276s, 2040 25,256,965 4,260,850 IFB Ser. 4240, Class SA, IO, 5.826s, 2043 25,839,696 5,584,992 IFB Ser. 4245, Class AS, IO, 5.826s, 2043 27,063,150 6,122,226 IFB Ser. 3852, Class NT, 5.826s, 2041 10,626,761 10,633,669 IFB Ser. 3752, Class PS, IO, 5.826s, 2040 17,144,075 2,616,357 IFB Ser. 310, Class S4, IO, 5.776s, 2043 3,482,222 866,203 IFB Ser. 311, Class S1, IO, 5.776s, 2043 31,327,718 7,012,710 IFB Ser. 308, Class S1, IO, 5.776s, 2043 4,196,842 997,925 IFB Ser. 314, Class AS, IO, 5.716s, 2043 4,038,517 896,193 Ser. 3632, Class CI, IO, 5s, 2038 306,452 23,005 Ser. 3626, Class DI, IO, 5s, 2037 113,366 2,578 Ser. 3747, Class HI, IO, 4 1/2s, 2037 565,454 54,651 Ser. 4158, Class TI, IO, 3s, 2042 9,725,657 1,348,268 Ser. 4165, Class TI, IO, 3s, 2042 13,352,196 1,861,296 Ser. T-8, Class A9, IO, 0.468s, 2028 493,999 5,249 Ser. T-59, Class 1AX, IO, 0.274s, 2043 1,142,621 14,193 Ser. T-48, Class A2, IO, 0.212s, 2033 1,689,239 16,628 Ser. 3835, Class FO, PO, zero%, 2041 23,132,249 19,357,991 FRB Ser. T-54, Class 2A, IO, zero%, 2043 686,087 107 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.919s, 2031 1,128,858 1,470,998 IFB Ser. 05-74, Class NK, 26.649s, 2035 125,623 208,222 IFB Ser. 07-53, Class SP, 23.576s, 2037 374,439 556,930 IFB Ser. 05-75, Class GS, 19.739s, 2035 354,698 478,149 IFB Ser. 11-4, Class CS, 12.56s, 2040 3,173,965 3,771,475 IFB Ser. 10-35, Class SG, IO, 6.23s, 2040 9,350,964 1,673,542 IFB Ser. 13-13, Class SA, IO, 5.98s, 2043 14,038,389 3,433,930 IFB Ser. 13-103, Class SK, IO, 5 3/4s, 2043 5,214,528 1,228,789 Ser. 13-101, Class SE, IO, 5.73s, 2043 18,902,056 4,796,397 IFB Ser. 13-102, Class SH, IO, 5.73s, 2043 6,888,215 1,549,848 Ser. 397, Class 2, IO, 5s, 2039 386,212 58,476 Ser. 398, Class C5, IO, 5s, 2039 597,607 76,314 Ser. 418, Class C24, IO, 4s, 2043 11,353,000 2,451,602 Ser. 13-44, Class PI, IO, 4s, 2043 5,728,814 1,025,816 Ser. 12-124, Class UI, IO, 4s, 2042 5,540,774 1,042,774 Ser. 12-40, Class MI, IO, 4s, 2041 23,464,310 4,172,543 Absolute Return 300 Fund29 MORTGAGE-BACKED SECURITIES (45.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 406, Class 2, IO, 4s, 2041 $1,157,491 $208,001 Ser. 406, Class 1, IO, 4s, 2041 753,166 137,377 Ser. 418, Class C15, IO, 3 1/2s, 2043 23,175,000 4,997,629 Ser. 417, Class C19, IO, 3 1/2s, 2033 12,999,762 1,938,785 Ser. 13-6, Class BI, IO, 3s, 2042 5,034,407 583,991 Ser. 13-35, Class IP, IO, 3s, 2042 5,943,520 725,992 Ser. 03-W10, Class 1, IO, 1.147s, 2043 422,275 13,757 Ser. 98-W5, Class X, IO, 0.865s, 2028 924,512 41,603 Ser. 98-W2, Class X, IO, 0.436s, 2028 3,196,524 185,798 Ser. 03-W1, Class 2A, IO, zero%, 2042 1,440,559 113 Ser. 07-44, Class CO, PO, zero%, 2037 95,218 81,809 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.751s, 2041 9,149,527 14,185,243 IFB Ser. 10-158, Class SD, 14.483s, 2040 2,479,000 3,041,287 IFB Ser. 11-70, Class WS, 9.355s, 2040 10,522,271 10,447,879 IFB Ser. 11-72, Class SE, 7.174s, 2041 7,375,000 7,358,259 IFB Ser. 11-61, Class CS, IO, 6.508s, 2035 12,853,271 1,854,084 IFB Ser. 12-26, Class SP, IO, 6.478s, 2042 7,693,871 1,892,923 Ser. 10-9, Class XD, IO, 6.425s, 2040 62,709,306 12,326,141 IFB Ser. 10-50, Class LS, IO, 6.328s, 2040 7,802,529 1,424,040 IFB Ser. 11-56, Class MI, IO, 6.278s, 2041 2,237,471 501,753 IFB Ser. 13-91, Class SP, IO, 6.128s, 2042 5,012,999 972,071 IFB Ser. 10-20, Class SE, IO, 6.078s, 2040 19,545,321 3,484,931 IFB Ser. 13-37, Class S, IO, 6.058s, 2043 3,448,143 605,149 IFB Ser. 13-87, Class AS, IO, 6.028s, 2043 5,164,688 877,274 IFB Ser. 13-87, Class SA, IO, 6.028s, 2043 7,133,835 1,220,299 IFB Ser. 13-124, Class SC, IO, 6.028s, 2041 9,796,983 1,669,112 IFB Ser. 10-120, Class SB, IO, 6.028s, 2035 1,093,735 100,963 IFB Ser. 13-122, Class DS, IO, 5.978s, 2043 4,752,234 810,391 IFB Ser. 10-20, Class SC, IO, 5.978s, 2040 23,502,863 4,175,519 IFB Ser. 13-134, Class DS, IO, 5.928s, 2043 24,272,251 4,207,838 IFB Ser. 13-99, Class VS, IO, 5.925s, 2043 4,328,363 781,529 Ser. 13-149, Class MS, IO, 5.922s, 2039 20,343,000 3,286,666 IFB Ser. 12-34, Class SA, IO, 5.878s, 2042 20,071,769 4,376,850 IFB Ser. 10-151, Class SA, IO, 5.87s, 2040 5,222,970 938,307 IFB Ser. 11-70, Class SN, IO, 5.725s, 2041 12,793,000 3,160,639 IFB Ser. 11-70, Class SH, IO, 5.715s, 2041 15,001,000 3,702,997 IFB Ser. 10-15, Class BS, IO, 5.608s, 2040 6,682,023 1,043,732 IFB Ser. 10-15, Class AS, IO, 5.588s, 2040 13,129,042 2,046,818 IFB Ser. 10-42, Class DS, IO, 5.528s, 2040 25,171,307 4,006,014 IFB Ser. 10-37, Class SG, IO, 5.528s, 2040 6,377,502 1,036,280 Ser. 13-3, Class IT, IO, 5s, 2043 12,376,357 2,581,198 Ser. 11-116, Class IB, IO, 5s, 2040 8,165,418 702,820 Ser. 10-35, Class UI, IO, 5s, 2040 4,444,356 923,312 Ser. 10-20, Class UI, IO, 5s, 2040 15,886,794 3,374,037 Ser. 10-9, Class UI, IO, 5s, 2040 49,669,038 10,186,376 Ser. 09-121, Class UI, IO, 5s, 2039 34,032,069 6,951,050 30 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (45.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-24, Class IK, IO, 4 1/2s, 2043 $9,155,114 $1,833,220 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 8,405,885 2,045,152 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 754,589 139,750 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 34,774,576 7,223,931 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 9,471,897 1,184,366 Ser. 12-106, Class QI, IO, 4s, 2042 8,259,527 1,510,585 Ser. 12-47, Class CI, IO, 4s, 2042 3,042,860 621,543 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 9,232,472 1,521,142 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 9,372,193 1,441,631 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,814,922 756,617 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 6,445,255 1,118,961 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 24,920,916 3,319,612 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,398,575 734,166 Ser. 10-151, Class KO, PO, zero%, 2037 2,388,419 2,069,470 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.809s, 2027 246,803 1,851 Ser. 98-3, IO, 0.14s, 2027 148,135 2,176 Ser. 98-2, IO, 0.011s, 2027 126,220 907 Ser. 98-4, IO, zero%, 2026 192,918 4,748 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 1,494,158 261,478 Commercial mortgage-backed securities (15.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 1,525,000 1,557,084 Ser. 04-3, Class D, 5.61s, 2039 2,832,319 2,896,584 FRB Ser. 07-3, Class A2, 5.559s, 2049 180,109 180,727 Ser. 06-5, Class A2, 5.317s, 2047 6,013,186 6,044,702 Ser. 06-6, Class A2, 5.309s, 2045 1,225,206 1,231,860 FRB Ser. 05-1, Class B, 5.287s, 2042 2,632,000 2,685,456 FRB Ser. 05-5, Class B, 5.223s, 2045 2,825,000 2,941,673 Ser. 04-4, Class D, 5.073s, 2042 761,000 780,976 Ser. 07-1, Class XW, IO, 0.323s, 2049 6,094,070 47,979 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.823s, 2042 5,542,908 22,149 Ser. 02-PB2, Class XC, IO, 0.403s, 2035 5,216,989 52 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.708s, 2040 F 4,975,000 4,566,331 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 06-PW11, Class AJ, 5.443s, 2039 2,023,000 2,084,954 Ser. 05-PWR9, Class C, 5.055s, 2042 959,000 893,884 Ser. 05-PWR9, Class AJ, 4.985s, 2042 2,245,000 2,301,350 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.443s, 2039 1,244,000 1,241,388 Ser. 07-PW15, Class X2, IO, 0.391s, 2044 245,693,484 245,693 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.778s, 2049 4,304,000 4,407,937 Absolute Return 300 Fund 31 MORTGAGE-BACKED SECURITIES (45.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 $5,243,000 $4,831,425 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 2,201,000 2,313,471 FRB Ser. 04-LB3A, Class E, 5.54s, 2037 4,658,000 4,709,238 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 1,133,000 1,091,985 FRB Ser. 13-CR6, Class D, 4.176s, 2046 713,000 606,343 FRB Ser. 07-C9, Class AJFL, 0.864s, 2049 2,939,000 2,586,320 Credit Suisse First Boston Mortgage Securities Corp. 144A FRB Ser. 04-C1, Class D, 4.956s, 2037 1,385,000 1,407,506 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 2,170,165 2,174,030 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,849,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,628,485 1,791,334 Ser. 03-C3, Class AX, IO, 1.322s, 2038 4,221,857 42 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 2,007,639 2,010,776 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.417s, 2044 3,123,000 3,083,440 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 426,000 426,525 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.172s, 2031 124,071 124,255 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,644,000 2,670,440 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,182,044 1,182,044 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 1,295,000 1,326,393 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 2,606,000 2,643,787 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.068s, 2040 916,621 916,621 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,271,000 1,304,936 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.645s, 2038 883,000 897,073 Ser. 05-GG4, Class B, 4.841s, 2039 3,310,000 3,211,362 FRB Ser. 12-GCJ9, Class XA, IO, 2.393s, 2045 9,849,855 1,336,380 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.415s, 2046 2,203,000 1,939,962 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 1,284,000 1,080,315 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.072s, 2051 2,242,000 2,290,427 FRB Ser. 06-LDP7, Class AJ, 5.863s, 2045 1,500,000 1,509,707 FRB Ser. 04-CB9, Class B, 5.647s, 2041 2,354,000 2,416,381 32 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (45.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP6, Class AJ, 5.565s, 2043 $1,594,000 $1,624,445 Ser. 07-LDPX, Class A3S, 5.317s, 2049 3,106,898 3,103,257 Ser. 02-C3, Class D, 5.314s, 2035 415,029 415,548 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 801,021 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 3,805,000 3,645,951 FRB Ser. 13-C10, Class D, 4.161s, 2047 1,053,000 897,683 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.172s, 2051 1,338,000 1,313,780 FRB Ser. 07-CB20, Class C, 6.172s, 2051 1,220,000 1,139,639 FRB Ser. 01-C1, Class H, 5.626s, 2035 2,012,452 2,016,477 FRB Ser. 11-C3, Class E, 5.541s, 2046 918,000 949,763 FRB Ser. 12-LC9, Class E, 4.427s, 2047 240,000 211,051 FRB Ser. 12-LC9, Class D, 4.427s, 2047 1,668,000 1,571,960 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 2,639,464 2,651,234 Ser. 07-C2, Class XW, IO, 0.538s, 2040 4,598,152 82,105 Merrill Lynch Mortgage Trust FRB Ser. 04-BPC1, Class C, 5.011s, 2041 1,668,000 1,686,715 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 148,280,172 1,138,643 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 2,598,000 2,559,809 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.647s, 2042 1,195,000 1,283,311 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.526s, 2045 2,350,000 2,358,813 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 831,761 848,088 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.724s, 2043 1,000,000 1,045,600 Ser. 06-C24, Class AJ, 5.658s, 2045 1,979,000 1,908,350 Ser. 05-C17, Class D, 5.396s, 2042 3,960,000 3,900,204 Ser. 06-C29, Class AM, 5.339s, 2048 3,520,000 3,890,642 FRB Ser. 05-C20, Class B, 5.242s, 2042 2,828,000 2,912,076 Ser. 06-C29, IO, 0.393s, 2048 147,852,352 1,740,222 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C10, Class H, 5.455s, 2041 1,017,000 1,022,085 FRB Ser. 04-C11, Class G, 5.427s, 2041 1,500,000 1,500,930 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.248s, 2044 2,602,000 2,532,138 FRB Ser. 12-C10, Class D, 4.46s, 2045 2,159,000 1,932,133 FRB Ser. 13-C11, Class D, 4.184s, 2045 1,039,000 866,266 WFRBS Commercial Mortgage Trust 144A FRB Ser. 13-C15, Class D, 4.486s, 2046 1,428,000 1,194,388 Absolute Return 300 Fund 33 MORTGAGE-BACKED SECURITIES (45.6%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (4.0%) Banc of America Funding Corp. FRB Ser. 07-C, Class 07-C, 2.706s, 2036 $1,338,643 $1,238,244 FRB Ser. 06-G, Class 2A5, 0.453s, 2036 2,806,305 2,434,470 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 961,666 525,166 Ser. 12-RR10, Class 8A2, 4s, 2036 1,988,350 1,968,068 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 300,000 262,350 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 8.082s, 2036 2,050,000 1,896,250 Ser. 09-RR7, Class 1A7, IO, 1.731s, 2046 40,020,346 1,338,180 Ser. 09-RR7, Class 2A7, IO, 1.572s, 2047 72,022,356 2,254,300 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 3,137,909 2,726,216 Ser. 06-24CB, Class A11, 5 3/4s, 2036 2,089,952 1,712,715 FRB Ser. 05-27, Class 1A2, 1.548s, 2035 1,966,956 1,756,491 FRB Ser. 05-51, Class 1A1, 0.492s, 2035 1,979,556 1,583,644 GSR Mortgage Loan Trust FRB Ser. 05-AR6, Class 1A1, 2.67s, 2035 3,668,446 3,723,473 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.29s, 2036 1,340,265 997,157 Mortgageit Trust FRB, Step Ser. 05-1, Class 1M1, 0.65s, 2035 3,031,985 2,638,048 WAMU Mortgage Pass-Through Certificates Ser. 05-AR11, Class X, IO, 1.505s, 2045 14,767,693 666,023 FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 1,841,715 1,565,458 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 3,105,353 2,794,818 FRB Ser. 05-AR13, Class A1C3, 0.66s, 2045 5,204,142 4,444,337 FRB Ser. 05-AR1, Class A1B, 0.56s, 2045 1,239,910 1,045,244 Total mortgage-backed securities (cost $419,785,256) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (16.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2043 $12,000,000 $12,999,374 U.S. Government Agency Mortgage Obligations (14.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 4,484,423 4,694,631 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, November 1, 2043 63,000,000 67,439,534 4s, TBA, December 1, 2043 1,000,000 1,050,664 4s, TBA, November 1, 2043 3,000,000 3,160,781 4s, July 1, 2042 18,515,486 19,400,757 3 1/2s, with due dates from November 1, 2042 to May 1, 2043 16,715,926 17,038,492 3 1/2s, TBA, December 1, 2043 14,000,000 14,328,125 3 1/2s, TBA, November 1, 2043 14,000,000 14,366,407 Total U.S. government and agency mortgage obligations (cost $155,689,399) 34Absolute Return 300 Fund U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 2 1/2s, March 31, 2015 i $118,000 $122,046 2s, September 30, 2020 382,000 383,847 Total U.S. treasury obligations (cost $503,809) CORPORATE BONDS AND NOTES (15.5%)* Principal amount Value Basic materials (0.8%) Ashland, Inc. sr. unsec. unsub. notes 3s, 2016 $1,500,000 $1,531,875 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 670,000 723,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,016,500 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,535,000 1,785,979 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,599,935 Capital goods (1.0%) Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 2,000,000 2,095,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,092,500 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 2,425,000 2,558,375 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 890,000 970,100 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 220,000 317,001 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 $2,500,000 2,532,349 Communication services (1.4%) Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,359,934 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 831,600 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 510,000 531,165 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 2,194,000 2,226,910 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 218,400 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 465,000 489,413 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 2,952,858 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,500,000 1,621,875 Time Warner Cable, Inc. sr. unsec. FRN notes 8 3/4s, 2019 425,000 506,490 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 480,000 519,600 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,143,750 Consumer cyclicals (1.0%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,944,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 149,000 148,628 Absolute Return 300 Fund 35 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $345,000 $377,775 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 296,000 317,090 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,454,441 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 1,500,000 1,511,250 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 596,000 659,731 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 279,000 295,160 Owens Corning company guaranty sr. unsec. notes 9s, 2019 253,000 312,455 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,620,922 Consumer staples (1.0%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 2,915,360 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,402,331 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 2,180,000 2,184,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 406,063 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 433,118 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 865,000 836,888 Energy (1.5%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,027,331 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 3 1/4s, 2016 1,000,000 1,012,500 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 705,000 750,825 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,036,240 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 95,000 101,175 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 221,904 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 448,000 504,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,169,245 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 1,775,000 1,767,900 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5/8s, 2015 (Netherlands) 875,000 875,827 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,135,000 Financials (5.9%) Abbey National Treasury Services PLC/London 144A bank guaranty sr. unsec. unsub. notes 3 7/8s, 2014 (United Kingdom) 1,000,000 1,030,112 Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,047,500 Ally Financial, Inc. sr. unsec. notes 3 1/2s, 2016 1,500,000 1,535,625 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,500,000 1,472,463 36Absolute Return 300 Fund CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Financials cont. Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.534s, 2016 $3,800,000 $3,734,689 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.654s, 2016 (Canada) 1,000,000 1,000,251 Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 R 1,000,000 1,068,712 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 R 1,500,000 1,598,489 Branch Banking & Trust Co. unsec. sub. FRN notes 0.574s, 2016 500,000 495,389 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,563,750 Citigroup, Inc. sr. unsec. sub. FRN notes 0.528s, 2016 2,100,000 2,055,707 Colonial Realty LP sr. unsec. unsub. notes 6 1/4s, 2014 2,300,000 2,374,632 Credit Agricole SA/London 144A company guaranty sr. unsec. unsub. notes 1.404s, 2016 (United Kingdom) 2,200,000 2,226,200 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 940,000 985,825 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,184,500 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,838,429 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 875,000 877,188 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 3,321,706 Macquarie Group, Ltd. 144A bonds 7.3s, 2014 (Australia) 2,300,000 2,405,488 National Australia Bank, Ltd./New York company guaranty sr. unsec. notes 0.788s, 2016 (Australia) 2,000,000 2,007,083 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,726,554 Principal Life Global Funding II 144A notes 1s, 2015 1,740,000 1,745,447 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,593,750 1,649,072 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 3,880,000 3,980,818 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 737,000 754,821 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 300,000 310,618 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 531,250 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,101,800 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,965,625 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5 3/4s, 2015 2,000,000 2,171,379 Health care (0.8%) Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 410,000 440,238 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 500,000 519,375 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 733,120 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $905,000 983,102 Absolute Return 300 Fund 37 CORPORATE BONDS AND NOTES (15.5%)* cont. Principal amount Value Health care cont. Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 $1,003,500 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 873,425 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 680,850 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 672,525 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 657,975 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 728,175 Technology (—%) Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 124,908 Transportation (0.7%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,034,948 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 $925,751 990,554 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 769,790 816,939 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 3,634,178 3,671,246 Utilities and power (1.4%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,183,388 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,833,969 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,286,951 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 905,000 885,769 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 3,140,000 3,077,702 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 3,816,000 4,903,539 Total corporate bonds and notes (cost $142,441,347) SENIOR LOANS (9.0%)* c Principal amount Value Basic materials (0.6%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $492,560 $494,714 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 255,565 256,684 FMG Resources August 2006 Pty., Ltd. bank term loan FRN Ser. B, 5 1/4s, 2017 (Australia) 415,800 416,462 Ineos US Finance, LLC bank term loan FRN 4s, 2018 996,240 998,730 MacDermid, Inc. bank term loan FRN 4s, 2020 997,500 999,246 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,433,250 1,412,647 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,496,250 1,506,350 Capital goods (0.8%) Allison Transmission bank term loan FRN Ser. B3, 3 3/4s, 2019 1,481,316 1,490,112 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 500,000 504,167 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 715,000 715,082 38 Absolute Return 300 Fund SENIOR LOANS (9.0%)* c cont. Principal amount Value Capital goods cont. Generac Holdings, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 $748,125 $744,852 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 594,000 598,010 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 496,250 495,078 SRAM, LLC bank term loan FRN Ser. B, 4s, 2020 1,214,030 1,205,936 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 498,744 498,744 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 963,929 968,507 Communication services (1.1%) Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 1,571,974 1,569,764 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,496,250 1,479,927 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,496,250 1,501,628 Crown Castle Operating Co. bank term loan FRN Ser. B, 3 1/4s, 2019 982,565 979,550 Intelsat Jackson Holdings SA bank term loan FRN 4 1/4s, 2018 (Bermuda) 1,419,814 1,425,392 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4s, 2020 1,000,000 1,004,000 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 180,379 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,498,542 Windstream Holdings, Inc. bank term loan FRN Ser. B3, 4s, 2019 246,875 247,677 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 658,333 660,967 Consumer cyclicals (2.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 955,350 960,468 American Casino & Entertainment Properties, LLC bank term loan FRN 6s, 2020 847,875 857,060 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 217,091 217,815 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 597,033 559,636 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 825,407 831,081 Chrysler Group, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 331,638 334,123 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 650,000 655,146 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 726,468 731,160 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 2,046,098 1,957,495 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 $1,500,000 1,508,250 Hudson’s Bay Co. bank term loan FRN 4 3/4s, 2020 (Canada) 1,500,000 1,518,563 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 683,495 682,855 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 384,038 371,636 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,196,365 1,195,617 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 895,500 897,732 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 960,000 965,200 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 83,902 84,252 Absolute Return 300 Fund 39 SENIOR LOANS (9.0%)* c cont. Principal amount Value Consumer cyclicals cont. Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 $969,394 $971,817 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 972,500 975,236 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,492,500 1,504,937 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 990,000 995,363 Serta Simmons Holdings, LLC bank term loan FRN 5s, 2019 185,674 186,835 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 709,638 709,460 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 791,000 793,348 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,440,000 1,425,600 Consumer staples (0.9%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 969,896 957,923 Del Monte Corp. bank term loan FRN Ser. B, 4s, 2018 446,302 446,525 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 243,038 244,383 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 857,850 863,500 Landry’s, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,477,330 1,487,179 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 995,000 993,046 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,256,641 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,007,188 Sprouts Farmers Market, Inc. bank term loan FRN 4s, 2020 511,786 513,065 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 997,500 997,500 Energy (0.7%) EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 856,667 856,667 EXCO Resources, Inc. bank term loan FRN Ser. B, 5s, 2019 1,246,875 1,248,434 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 1,000,000 1,006,400 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 406,918 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 1,453,658 1,460,017 Vantage Drilling Co. bank term loan FRN Ser. B, 6 1/4s, 2017 1,263,500 1,275,608 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 324,315 325,430 Nuveen Investments, Inc. bank term loan FRN 4.168s, 2017 1,500,000 1,489,500 USI Insurance Services, LLC bank term loan FRN Ser. B, 5s, 2019 1,488,750 1,492,844 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 481,013 485,372 Health care (1.2%) Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 482,263 483,038 Fresenius US Finance I, Inc. bank term loan FRN Ser. B, 2.248s, 2019 1,000,000 996,563 HCA, Inc. bank term loan FRN Ser. B4, 2.929s, 2018 1,000,000 1,001,779 Health Management Associates, Inc. bank term loan FRN Ser. B, 3 1/2s, 2018 1,488,578 1,487,183 Iasis Healthcare, LLC /Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 980,443 985,825 40Absolute Return 300 Fund SENIOR LOANS (9.0%)* c cont. Principal amount Value Health care cont. Kinetic Concepts, Inc. bank term loan FRN Ser. D1, 4 1/2s, 2018 $895,956 $902,003 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 700,291 704,668 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 371,257 371,717 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,061,181 1,067,145 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4s, 2018 981,744 983,789 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 740,625 746,026 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 3/4s, 2019 740,625 746,026 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 595,500 602,795 Technology (0.5%) Ceridian Corp. bank term loan FRN Ser. B, 4.42s, 2017 1,500,000 1,504,376 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 1,500,000 1,490,625 Epicor Software Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 840,560 844,763 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 952,604 Transportation (0.1%) Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,496,250 1,492,509 Utilities and power (0.4%) AES Corp. (VA) bank term loan FRN Ser. B, 3 3/4s, 2018 992,500 998,083 Calpine Construction Finance Co., LP bank term loan FRN Ser. B, 3s, 2020 598,500 590,271 Energy Transfer Equity L.P. bank term loan FRN Ser. B, 3 3/4s, 2017 578,250 580,177 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 1,492,500 1,489,787 Total senior loans (cost $85,252,058) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.9%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,810,000 $2,451,725 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,520,000 9,020,200 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 1,710,000 1,864,550 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 350,000 373,625 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 960,000 1,018,800 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 255,500 172,079 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 185,500 126,055 Absolute Return 300 Fund 41 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.9%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 255,500 $174,039 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 405,500 277,079 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,445,500 982,432 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 335,500 226,537 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 665,500 450,589 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 915,500 623,163 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 555,500 383,058 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 255,500 178,295 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 585,500 415,702 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 115,500 83,525 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 1,645,500 1,216,621 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 185,500 140,323 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 915,500 709,217 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 185,500 147,700 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 785,500 646,146 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 2,645,500 2,240,104 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 245,500 213,710 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 1,135,500 1,040,818 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $1,690,000 1,516,200 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 2,365,000 3,626,045 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $2,000,000 2,131,468 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 815,000 891,406 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 755,000 1,001,769 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $450,000 467,438 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 303,875 362,219 42Absolute Return 300 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.9%)* cont. Principal amount Value Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 755,000 $1,142,239 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) $935,000 898,574 Total foreign government and agency bonds and notes (cost $35,503,862) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $60,737,000 $1,049,536 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 60,737,000 607 Total purchased swap options outstanding (cost $1,050,750) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3s TBA commitments (Call) Dec-13/$98.52 $14,000,000 $105,700 Federal National Mortgage Association 30 yr 3s TBA commitments (Call) Dec-13/98.59 14,000,000 99,820 Total purchased options outstanding (cost $220,391) SHORT-TERM INVESTMENTS (22.2%)* Principal amount/shares Value CBS Corp. commercial paper with a yield of 0.280%, November 4, 2013 $2,000,000 $1,999,953 ConAgra Foods, Inc. commercial paper with a yield of 0.350%, November 1, 2013 3,500,000 3,500,000 CRC Funding, LLC commercial paper with a yield of 0.502%, August 1, 2014 3,000,000 2,989,679 DCP Midstream, LLC 144A commercial paper with a yield of 0.600%, November 1, 2013 3,000,000 3,000,000 Interest in $45,000,000 joint tri-party repurchase agreement dated 10/31/13 with BNP Paribas Securities Corp. due 11/1/13 — maturity value of $4,600,020 for an effective yield of 0.16% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.7002% to 7.75% and due dates ranging from 5/1/14 to 9/30/43, valued at $47,250,001) 4,600,000 4,600,000 Molson Coors Brewing Co. commercial paper with a yield of 0.420%, November 27, 2013 2,500,000 2,499,242 NiSource Finance Corp. commercial paper with a yield of 0.700%, November 26, 2013 2,100,000 2,098,979 Putnam Money Market Liquidity Fund 0.07% L shares 73,136,172 73,136,172 Putnam Short Term Investment Fund 0.07% L shares 47,874,172 47,874,172 SSgA Prime Money Market Fund 0.02% P shares 1,470,000 1,470,000 Textron, Inc. commercial paper with a yield of 0.700%, November 22, 2013 $1,000,000 999,592 U.S. Treasury Bills with an effective yield of 0.130%, August 21, 2014 # ∆ § 50,000,000 49,968,450 U.S. Treasury Bills with an effective yield of 0.120%, December 12, 2013 7,500,000 7,498,932 Absolute Return 300 Fund 43 SHORT-TERM INVESTMENTS (22.2%)* cont. Principal amount Value Whirlpool Corp. commercial paper with a yield of 0.681%, December 12, 2013 $3,500,000 $3,497,289 Wyndham Worldwide Corp. commercial paper with a yield of 0.750%, November 6, 2013 1,500,000 1,499,844 Wyndham Worldwide Corp. commercial paper with a yield of 0.500%, November 1, 2013 3,500,000 3,500,000 Total short-term investments (cost $210,108,879) TOTAL INVESTMENTS Total investments (cost $1,050,555,751) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through October 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $947,904,075. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. 44 Absolute Return 300 Fund ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $181,386,087 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $423,562,540) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $3,090,941 $3,162,276 $(71,335) Chilean Peso Buy 1/16/14 5,663,409 5,795,098 (131,689) Euro Buy 12/18/13 2,376,784 2,366,555 10,229 Euro Sell 12/18/13 2,376,784 2,391,318 14,534 Singapore Dollar Sell 11/20/13 3,769,474 3,667,803 (101,671) Swiss Franc Sell 12/18/13 2,182,863 2,106,593 (76,270) Barclays Bank PLC Australian Dollar Buy 1/16/14 1,647,411 1,693,903 (46,492) Brazilian Real Buy 1/3/14 7,024,681 7,171,717 (147,036) British Pound Buy 12/18/13 4,722,054 4,731,802 (9,748) British Pound Sell 12/18/13 4,722,054 4,710,430 (11,624) Canadian Dollar Sell 1/16/14 5,318,017 5,338,668 20,651 Czech Koruna Sell 12/18/13 2,352,053 2,386,946 34,893 Euro Sell 12/18/13 9,630,159 9,666,204 36,045 Hungarian Forint Buy 12/18/13 2,143,902 2,124,012 19,890 Absolute Return 300 Fund 45 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $423,562,540) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Japanese Yen Sell 11/20/13 $1,657,599 $1,613,606 $(43,993) Mexican Peso Sell 1/16/14 2,013,232 2,044,211 30,979 Norwegian Krone Buy 12/18/13 4,531,863 4,480,791 51,072 Polish Zloty Buy 12/18/13 8,337,949 8,443,357 (105,408) Singapore Dollar Sell 11/20/13 7,119,366 7,094,738 (24,628) Swiss Franc Sell 12/18/13 2,641,729 2,558,285 (83,444) Turkish Lira Buy 12/18/13 1,401,553 1,424,351 (22,798) Citibank, N.A. Australian Dollar Buy 1/16/14 568,608 566,419 2,189 Brazilian Real Buy 1/3/14 5,536,800 5,683,110 (146,310) British Pound Sell 12/18/13 2,368,240 2,374,861 6,621 Canadian Dollar Sell 1/16/14 3,367,963 3,373,914 5,951 Euro Buy 12/18/13 4,649,150 4,597,312 51,838 Euro Sell 12/18/13 4,649,150 4,658,137 8,987 Japanese Yen Buy 11/20/13 146,318 177,338 (31,020) New Taiwan Dollar Sell 11/20/13 4,217,153 4,227,893 10,740 Swiss Franc Sell 12/18/13 4,271,572 4,139,898 (131,674) Credit Suisse International British Pound Buy 12/18/13 4,436,743 4,403,975 32,768 Canadian Dollar Sell 1/16/14 2,305,967 2,329,709 23,742 Czech Koruna Sell 12/18/13 2,352,053 2,365,656 13,603 Euro Sell 12/18/13 3,511,405 3,575,746 64,341 Japanese Yen Buy 11/20/13 2,129,172 2,165,867 (36,695) Japanese Yen Sell 11/20/13 2,129,172 2,109,890 (19,282) Mexican Peso Sell 1/16/14 1,248,654 1,282,944 34,290 New Zealand Dollar Buy 1/16/14 2,296,176 2,367,649 (71,473) Norwegian Krone Buy 12/18/13 2,403,033 2,440,940 (37,907) Singapore Dollar Sell 11/20/13 5,932,832 5,940,341 7,509 South Korean Won Buy 11/20/13 5,222,284 5,185,520 36,764 Swedish Krona Buy 12/18/13 808,676 790,610 18,066 Swiss Franc Sell 12/18/13 2,577,011 2,495,383 (81,628) Deutsche Bank AG Australian Dollar Buy 1/16/14 121,717 174,528 (52,811) Canadian Dollar Sell 1/16/14 1,189,695 1,189,286 (409) Euro Sell 12/18/13 6,125,271 6,088,869 (36,402) Japanese Yen Sell 11/20/13 2,290,192 2,292,946 2,754 Norwegian Krone Buy 12/18/13 2,342,625 2,426,500 (83,875) Polish Zloty Buy 12/18/13 3,601,367 3,667,226 (65,859) Swiss Franc Sell 12/18/13 2,868,956 2,769,565 (99,391) Goldman Sachs International Australian Dollar Buy 1/16/14 2,337,830 2,319,176 18,654 British Pound Buy 12/18/13 2,405 87,036 (84,631) 46 Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $423,562,540) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Canadian Dollar Sell 1/16/14 $1,029,735 $1,018,782 $(10,953) Chilean Peso Buy 1/16/14 5,663,409 5,795,912 (132,503) Euro Buy 12/18/13 3,590,432 3,518,121 72,311 Euro Sell 12/18/13 3,590,432 3,508,114 (82,318) Japanese Yen Sell 11/20/13 533,706 476,557 (57,149) HSBC Bank USA, National Association British Pound Buy 12/18/13 35,904 26,495 9,409 Chinese Yuan Buy 11/20/13 471,347 521,070 (Offshore) (49,723) Euro Buy 12/18/13 2,367,279 2,360,442 6,837 Euro Sell 12/18/13 2,367,279 2,327,878 (39,401) New Taiwan Dollar Sell 11/20/13 4,217,156 4,216,980 (176) Swedish Krona Buy 12/18/13 2,303,797 2,281,118 22,679 Swedish Krona Sell 12/18/13 2,303,797 2,330,435 26,638 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/14 2,276,031 2,268,489 7,542 Brazilian Real Buy 1/3/14 5,201,001 5,337,014 (136,013) British Pound Buy 12/18/13 7,511,527 7,509,144 2,383 British Pound Sell 12/18/13 7,511,527 7,430,118 (81,409) Canadian Dollar Sell 1/16/14 843,068 851,873 8,805 Czech Koruna Buy 12/18/13 1,414,242 1,395,284 18,958 Czech Koruna Sell 12/18/13 1,414,242 1,374,248 (39,994) Euro Sell 12/18/13 3,671,496 3,705,206 33,710 Hungarian Forint Buy 12/18/13 2,579,586 2,615,916 (36,330) Japanese Yen Sell 11/20/13 68,496 99,513 31,017 Malaysian Ringgit Buy 11/20/13 5,741,814 5,687,588 54,226 Malaysian Ringgit Sell 11/20/13 5,741,814 5,501,144 (240,670) Mexican Peso Sell 1/16/14 1,976,559 1,993,880 17,321 New Taiwan Dollar Sell 11/20/13 7,729,792 7,719,769 (10,023) New Zealand Dollar Buy 1/16/14 2,296,176 2,367,551 (71,375) Norwegian Krone Buy 12/18/13 2,364,427 2,395,308 (30,881) Polish Zloty Buy 12/18/13 6,802,938 6,845,020 (42,082) Singapore Dollar Sell 11/20/13 5,932,912 5,902,581 (30,331) South Korean Won Buy 11/20/13 7,370,682 7,345,654 25,028 Swiss Franc Buy 12/18/13 2,357,060 2,347,896 9,164 Swiss Franc Sell 12/18/13 2,407,445 2,337,326 (70,119) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 4,702,279 4,687,060 15,219 Australian Dollar Sell 1/16/14 4,666,818 4,705,674 38,856 Brazilian Real Buy 1/3/14 5,536,800 5,664,098 (127,298) Canadian Dollar Sell 1/16/14 2,339,759 2,368,388 28,629 Euro Sell 12/18/13 3,796,690 3,680,916 (115,774) Hungarian Forint Buy 12/18/13 2,143,902 2,124,311 19,591 Absolute Return 300 Fund 47 FORWARD CURRENCY CONTRACTS at 10/31/13 (aggregate face value $423,562,540) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Japanese Yen Sell 11/20/13 $2,445,676 $2,404,896 $(40,780) Mexican Peso Sell 1/16/14 2,315,340 2,344,371 29,031 Swedish Krona Buy 12/18/13 1,613,498 1,629,192 (15,694) State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 2,345,919 2,326,827 19,092 Brazilian Real Buy 1/3/14 6,101,720 6,249,940 (148,220) British Pound Buy 12/18/13 2,364,874 2,395,871 (30,997) Czech Koruna Buy 12/18/13 1,414,242 1,395,356 18,886 Czech Koruna Sell 12/18/13 1,414,242 1,375,105 (39,137) Euro Sell 12/18/13 6,318,900 6,334,506 15,606 Japanese Yen Sell 11/20/13 3,423,061 3,417,110 (5,951) New Taiwan Dollar Sell 11/20/13 7,729,796 7,719,116 (10,680) New Zealand Dollar Buy 1/16/14 2,296,176 2,350,368 (54,192) Norwegian Krone Buy 12/18/13 469,518 439,377 30,141 Polish Zloty Buy 12/18/13 4,736,615 4,775,256 (38,641) Singapore Dollar Sell 11/20/13 6,209,923 6,133,395 (76,528) South Korean Won Buy 11/20/13 8,791,939 8,727,398 64,541 Swedish Krona Buy 12/18/13 2,344,140 2,365,564 (21,424) Swiss Franc Sell 12/18/13 2,014,510 1,873,481 (141,029) UBS AG Australian Dollar Buy 1/16/14 25,020 26,608 (1,588) British Pound Buy 12/18/13 2,440,850 2,459,183 (18,333) Canadian Dollar Sell 1/16/14 2,235,608 2,242,204 6,596 Czech Koruna Sell 12/18/13 4,625,867 4,656,168 30,301 Euro Sell 12/18/13 5,274,984 5,322,691 47,707 Hungarian Forint Buy 12/18/13 2,579,585 2,642,426 (62,841) Japanese Yen Buy 11/20/13 4,672,490 4,707,046 (34,556) Japanese Yen Sell 11/20/13 4,672,490 4,651,857 (20,633) Mexican Peso Sell 1/16/14 1,354,351 1,388,499 34,148 New Zealand Dollar Buy 1/16/14 2,296,258 2,350,559 (54,301) Norwegian Krone Buy 12/18/13 2,344,956 2,402,908 (57,952) Singapore Dollar Sell 11/20/13 6,505,933 6,425,853 (80,080) Swedish Krona Buy 12/18/13 2,428,386 2,411,873 16,513 Swiss Franc Sell 12/18/13 739,454 554,623 (184,831) Turkish Lira Buy 12/18/13 2,091,372 2,124,759 (33,387) Turkish Lira Sell 12/18/13 2,091,372 2,083,619 (7,753) WestPac Banking Corp. Australian Dollar Buy 1/16/14 2,282,332 2,310,861 (28,529) Euro Sell 12/18/13 90,569 128,652 38,083 Japanese Yen Buy 11/20/13 1,272,485 1,271,538 947 Japanese Yen Sell 11/20/13 1,272,485 1,259,703 (12,782) Total 48 Absolute Return 300 Fund FUTURES CONTRACTS OUTSTANDING at 10/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Short) 9 $1,531,012 Dec-13 $(27,889) Euro-Bund 10 yr (Short) 192 37,017,677 Dec-13 (903,407) Euro-Buxl 30 yr (Short) 13 2,225,405 Dec-13 (50,522) Japanese Government Bond 10 yr (Short) 1 1,475,338 Dec-13 (23,497) Japanese Government Bond 10 yr Mini (Short) 9 1,327,347 Dec-13 (20,631) U.K. Gilt 10 yr (Long) 150 26,759,129 Dec-13 284,684 U.S. Treasury Note 5 yr (Short) 304 36,993,000 Dec-13 (250,726) U.S. Treasury Note 10 yr (Long) 39 4,967,016 Dec-13 (17,137) Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/13 (premiums $1,050,759) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $42,924,000 $3,005 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 42,924,000 1,122,892 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/13 Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Credit Suisse International (2.70625)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.70625 $12,600,000 $6,804 (2.7165)/3 month USD-LIBOR-BBA/ Dec-23 (Written) Dec-13/2.7165 12,600,000 756 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/13 (proceeds receivable $83,014,356) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, November 1, 2043 $63,000,000 11/13/13 $67,439,534 Federal National Mortgage Association, 4s, November 1, 2043 1,000,000 11/13/13 1,053,594 Federal National Mortgage Association, 3 1/2s, November 1, 2043 14,000,000 11/13/13 14,366,407 Total Absolute Return 300 Fund 49 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 8,511,000 $— 10/31/23 2.9075% 3 month CAD- $(13,915) BA-CDOR Barclays Bank PLC EUR 81,659,000 E — 8/3/17 1 month EUR- 1.41727% 465,443 EONIA-OIS- COMPOUND GBP 2,816,000 — 8/15/31 3.60% 6 month GBP- (345,315) LIBOR-BBA Credit Suisse International AUD 9,803,000 — 4/26/23 6 month AUD-BBR- 3.8725% (385,268) BBSW AUD 5,373,000 — 5/10/23 6 month AUD-BBR- 3.73% (248,898) BBSW AUD 4,904,000 — 5/23/23 3.88% 6 month AUD- 173,350 BBR-BBSW AUD 5,203,000 — 8/26/23 6 month AUD-BBR- 4.52% 54,716 BBSW CHF 5,931,000 — 5/3/23 1.0075% 6 month CHF- 188,160 LIBOR-BBA CHF 5,931,000 — 5/3/23 1.01875% 6 month CHF- 181,138 LIBOR-BBA CHF 3,733,000 — 9/19/23 6 month CHF- 1.6025% 78,331 LIBOR-BBA CHF 4,374,000 — 10/14/23 1.535% 6 month CHF- (52,863) LIBOR-BBA CHF 2,908,000 — 10/22/23 6 month CHF- 1.51875% 28,569 LIBOR-BBA Goldman Sachs International AUD 4,582,000 — 5/1/23 3.775% 6 month AUD- 195,156 BBR-BBSW AUD 16,579,000 — 4/26/23 6 month AUD-BBR- 3.8825% (639,013) BBSW AUD 3,135,000 — 5/27/23 3.955% 6 month AUD- 92,800 BBR-BBSW AUD 1,142,000 — 9/27/23 4.3625% 6 month AUD- 4,539 BBR-BBSW CAD 3,576,000 — 5/30/23 2.534% 3 month CAD- 70,912 BA-CDOR CHF 16,175,000 — 5/2/23 6 month CHF- 1.008% (511,588) LIBOR-BBA CHF 4,771,000 — 5/13/23 1.0325% 6 month CHF- 142,512 LIBOR-BBA CHF 3,863,000 — 5/16/23 1.065% 6 month CHF- 102,659 LIBOR-BBA CHF 3,984,000 — 8/12/23 1.495% 6 month CHF- (49,338) LIBOR-BBA 50 Absolute Return 300 Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CHF 2,350,000 $— 7/1/23 6 month CHF- 1.5175% $41,486 LIBOR-BBA CHF 8,600,000 — 7/2/23 6 month CHF- 1.515% 149,297 LIBOR-BBA CHF 8,600,000 — 7/3/23 6 month CHF- 1.5275% 160,405 LIBOR-BBA CHF 3,522,000 — 9/3/23 6 month CHF- 1.585% 71,401 LIBOR-BBA CHF 8,723,000 — 10/21/23 6 month CHF- 1.55% 114,428 LIBOR-BBA EUR 296,189,000 E — 8/6/17 1 month EUR- 1.102% 422,660 EONIA-OIS- COMPOUND EUR 74,426,000 — 8/30/14 1 year EUR-EONIA- 0.11% (11,809) OIS-COMPOUND EUR 74,426,000 — 8/30/14 0.309% 3 month EUR- (59,223) EURIBOR- REUTERS EUR 74,426,000 — 8/31/14 1 year EUR-EONIA- 0.11% (11,809) OIS-COMPOUND EUR 74,426,000 — 8/31/14 0.314% 3 month EUR- (64,143) EURIBOR- REUTERS EUR 74,426,000 — 9/3/14 1 year EUR-EONIA- 0.086% (37,100) OIS-COMPOUND EUR 74,426,000 — 9/3/14 0.283% 3 month EUR- (31,953) EURIBOR- REUTERS GBP 2,816,000 — 9/23/31 6 month GBP- 3.1175% 14,320 LIBOR-BBA KRW 7,150,000,000 — 7/12/18 3.07% 3 month KRW- (28,989) CD-KSDA- BLOOMBERG KRW 16,990,000,000 — 7/12/15 3 month KRW-CD- 2.771% 4,831 KSDA-BLOOMBERG SEK 11,362,000 — 10/14/23 2.84% 3 month SEK- (28,854) STIBOR-SIDE JPMorgan Chase Bank N.A. CAD 16,294,000 — 2/26/18 3 month CAD-BA- 1.65% (172,810) CDOR CAD 2,585,000 — 8/6/23 3 month CAD-BA- 3.01625% 44,385 CDOR CAD 6,100,000 — 9/17/23 3 month CAD-BA- 3.23% 199,157 CDOR Absolute Return 300 Fund 51 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. ZAR 153,621,000 $— 7/10/15 5.90% 3 month ZAR- $(46,468) JIBAR-SAFEX ZAR 69,125,000 — 7/10/18 3 month ZAR- 7.11% 54,948 JIBAR-SAFEX Total $— E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 4,975,000 $(104) 9/17/23 2.85375% 6 month GBP- $(208,671) LIBOR-BBA EUR 73,528,000 E (393) 9/3/17 1.53% 1 month EUR- (468,608) EONIA-OIS- COMPOUND EUR 7,178,000 (67) 7/17/23 1.918% 6 month EUR- (43,996) EURIBOR- REUTERS EUR 5,492,000 (52) 7/17/23 1.906% 6 month EUR- (25,204) EURIBOR- REUTERS EUR 7,269,000 (69) 9/3/23 6 month EUR- 2.1825% 253,360 EURIBOR-REUTERS EUR 8,708,000 (85) 10/21/23 6 month EUR- 2.168% 243,420 EURIBOR-REUTERS JPY 980,216,000 (176) 7/12/43 2.024375% 6 month JPY- (763,967) LIBOR-BBA JPY 306,742,000 (56) 10/3/43 6 month JPY- 1.8425% 80,432 LIBOR-BBA JPY 4,717,089,000 (191) 7/12/18 6 month JPY- 0.5175% 472,262 LIBOR-BBA JPY 490,108,000 (89) 7/18/43 1.9825% 6 month JPY- (326,890) LIBOR-BBA JPY 2,358,545,000 (96) 7/18/18 6 month JPY- 0.4825% 192,757 LIBOR-BBA JPY 3,537,817,000 (145) 8/28/18 0.4475% 6 month JPY- (211,092) LIBOR-BBA JPY 738,080,000 (30) 10/3/18 0.403% 6 month JPY- (24,288) LIBOR-BBA JPY 368,090,000 (68) 10/15/43 6 month JPY- 1.73% (12,989) LIBOR-BBA EUR 8,600,000 (150) 9/12/23 2.33% 6 month EUR- (454,508) EURIBOR- REUTERS 52 Absolute Return 300 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,159,000 $(73) 9/25/23 3 month USD- 2.92% $29,728 LIBOR-BBA EUR 3,125,500 (56) 10/21/23 6 month EUR- 2.171% 88,536 EURIBOR-REUTERS EUR 2,249,000 (40) 9/19/23 2.215% 6 month EUR- (84,175) EURIBOR- REUTERS EUR 9,024,000 (164) 11/4/23 6 month EUR- 1.961% (409) EURIBOR-REUTERS GBP 2,454,000 (49) 7/31/23 2.44375% 6 month GBP- 29,358 LIBOR-BBA JPY 738,080,000 (61) 10/3/18 0.403% 6 month JPY- (24,318) LIBOR-BBA JPY 306,742,000 (106) 10/3/43 6 month JPY- 1.843% 80,788 LIBOR-BBA EUR 3,125,500 (56) 10/18/23 6 month EUR- 2.219% 108,911 EURIBOR-REUTERS EUR 8,423,000 (150) 10/15/23 6 month EUR- 2.155% 226,917 EURIBOR-REUTERS EUR 13,700,000 (242) 6/20/23 1.835% 6 month EUR- 23,457 EURIBOR- Telerate EUR 18,700,000 E (272) 7/2/23 2.895% 6 month EUR- (74,411) EURIBOR- Telerate EUR 18,700,000 E (273) 7/3/23 2.89% 6 month EUR- (68,064) EURIBOR- REUTERS EUR 47,128,000 (811) 7/15/23 1.945% 6 month EUR- (458,750) EURIBOR- REUTERS EUR 2,698,000 (47) 9/3/23 2.1735% 6 month EUR- (90,981) EURIBOR- REUTERS EUR 7,482,000 E (111) 9/3/23 3.0925% 6 month EUR- (99,564) EURIBOR- REUTERS EUR 16,398,000 (298) 11/4/23 6 month EUR- 1.95% (23,787) EURIBOR-REUTERS GBP 62,200,000 E (378) 10/23/16 6 month GBP- 1.645% 44,501 LIBOR-BBA GBP 2,863,000 (59) 8/8/23 2.5975% 6 month GBP- (27,463) LIBOR-BBA GBP 8,800,000 (163) 10/23/20 2.144% 6 month GBP- (25,367) LIBOR-BBA $679,048,300 E 1,508,099 12/18/15 3 month USD- 0.75% (2,389,637) LIBOR-BBA Absolute Return 300 Fund 53 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $260,391,900 E $2,688,594 12/18/18 3 month USD- 2.05% $(4,065,971) LIBOR-BBA 28,623,000 E (147,046) 12/18/43 3 month USD- 3.85% 1,177,340 LIBOR-BBA 128,223,600 E 1,729,319 12/18/23 3 month USD- 3.15% (3,117,533) LIBOR-BBA 28,650,000 E (43,942) 12/18/15 3 month USD- 0.65% 63,496 LIBOR-BBA 74,292,000 E 628,555 12/18/18 1.95% 3 month USD- (935,292) LIBOR-BBA 9,958,000 E 273,006 12/18/23 3.05% 3 month USD- (12,291) LIBOR-BBA EUR 4,354,000 (79) 10/22/23 6 month EUR- 2.125% 97,485 EURIBOR-REUTERS EUR 8,701,000 (158) 11/1/23 6 month EUR- 1.997% 43,198 EURIBOR-REUTERS GBP 1,981,000 (40) 8/6/23 2.581% 6 month GBP- (14,905) LIBOR-BBA GBP 62,200,000 E (377) 10/21/16 6 month GBP- 1.75% 127,279 LIBOR-BBA GBP 8,800,000 (134) 10/21/20 2.222% 6 month GBP- (100,879) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,214,823 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(22,956) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 979,577 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,175 USD-LIBOR) 5.00% 30 year Fannie Mae pools 222,861 — 1/12/41 5.00% (1 month Synthetic MBX Index 460 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,737,849 — 1/12/40 4.50% (1 month Synthetic MBX Index 14,332 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,814,580 — 1/12/42 4.00% (1 month Synthetic TRS Index (37,661) USD-LIBOR) 4.00% 30 year Fannie Mae pools 54Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $6,767,796 $— 1/12/40 5.00% (1 month Synthetic MBX Index $15,029 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,986,601 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,163 USD-LIBOR) 5.00% 30 year Fannie Mae pools 22,316,846 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (196,209) USD-LIBOR 6.50% 30 year Fannie Mae pools 8,196,695 — 1/12/41 5.00% (1 month Synthetic MBX Index 20,760 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,038,627 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,696 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,932,990 — 1/12/40 4.00% (1 month Synthetic MBX Index 15,967 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,519,313 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,848 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,326,984 — 1/12/39 6.00% (1 month Synthetic TRS Index (21,756) USD-LIBOR) 6.00% 30 year Fannie Mae pools 19,371,158 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (170,310) USD-LIBOR 6.50% 30 year Fannie Mae pools 19,705,494 — 1/12/41 5.00% (1 month Synthetic MBX Index 49,909 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,796,844 — 1/12/40 4.00% (1 month Synthetic MBX Index 47,883 USD-LIBOR) 4.00% 30 year Fannie Mae pools 677,539 — 1/12/40 4.00% (1 month Synthetic TRS Index (13,723) USD-LIBOR) 4.00% 30 year Fannie Mae pools 443,074 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,157) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,429,871 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (21,363) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,045,288 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,647 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,038,627 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,696 USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 300 Fund 55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $14,167,176 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(124,557) USD-LIBOR 6.50% 30 year Fannie Mae pools 10,281,863 — 1/12/40 4.00% (1 month Synthetic MBX Index 84,930 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,176,122 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (71,884) USD-LIBOR 6.50% 30 year Fannie Mae pools 18,216,698 — 1/12/41 4.00% (1 month Synthetic TRS Index (255,121) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,465,988 — 1/12/41 4.00% (1 month Synthetic TRS Index (90,555) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,632,301 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,258 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,209,066 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,685 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,565,781 — 1/12/40 4.50% (1 month Synthetic MBX Index 29,008 USD-LIBOR) 4.50% 30 year Fannie Mae pools 33,658,868 — 1/12/41 5.00% (1 month Synthetic MBX Index 85,250 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,322,798 — 1/12/41 5.00% (1 month Synthetic MBX Index 21,080 USD-LIBOR) 5.00% 30 year Fannie Mae pools 420,850 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,066 USD-LIBOR) 5.00% 30 year Fannie Mae pools 858,458 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,906 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,783,969 — 1/12/40 5.00% (1 month Synthetic MBX Index 6,182 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,018,298 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,482 USD-LIBOR) 5.00% 30 year Fannie Mae pools 715,543 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,631) USD-LIBOR 6.00% 30 year Fannie Mae pools 757,253 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,658) USD-LIBOR 6.50% 30 year Fannie Mae pools 56 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $19,268,596 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(169,409) USD-LIBOR 6.50% 30 year Fannie Mae pools 24,844,284 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (56,638) USD-LIBOR 6.00% 30 year Fannie Mae pools 13,763,300 — 1/12/38 6.50% (1 month Synthetic MBX Index 121,006 USD-LIBOR) 6.50% 30 year Fannie Mae pools 17,745,971 — 1/12/39 6.00% (1 month Synthetic MBX Index 40,456 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,910,441 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,050) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,455,281 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,025) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,455,281 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,025) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,214,823 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,956) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,920,451 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,064) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,585,140 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (10,554) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,920,451 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,064) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,054,479 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,271) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,324,144 — 1/12/41 5.00% (1 month Synthetic TRS Index (21,571) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,149,614 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,912 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 839,830 — 1/12/41 5.00% (1 month Synthetic TRS Index (13,681) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,060,755 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (26,910) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 300 Fund 57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,542,762 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(7,511) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,877,233 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 54,300 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,830,892 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (8,113) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,438,300 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (30,229) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,689,107 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 87,370 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,733,191 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 70,546 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,895,333 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (43,040) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,151,077 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (45,288) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 2,698,000 — 9/3/23 1.875% Eurostat Eurozone 34,258 HICP excluding tobacco Citibank, N.A. $1,695,047 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,293 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,406,884 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,563 USD-LIBOR) 5.00% 30 year Fannie Mae pools 922,156 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 9,987 USD-LIBOR 3.50% 30 year Fannie Mae pools 9,943,625 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 201,394 USD-LIBOR 4.00% 30 year Fannie Mae pools Credit Suisse International 2,025,751 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,131 USD-LIBOR) 5.00% 30 year Fannie Mae pools 23,114 — 1/12/41 4.00% (1 month Synthetic TRS Index (324) USD-LIBOR) 4.00% 30 year Fannie Mae pools 58Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $7,214,226 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(63,427) USD-LIBOR 6.50% 30 year Fannie Mae pools 938,189 — 1/12/41 4.50% (1 month Synthetic TRS Index (17,729) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,214,823 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,956) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,733,191 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 70,546 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,693,152 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 69,789 USD-LIBOR 4.50% 30 year Fannie Mae pools 5,818,031 19,999 1/12/41 5.00% (1 month Synthetic TRS Index (77,182) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 5,814,919 909 1/12/41 (5.00%) 1 month Synthetic TRS Index 111,659 USD-LIBOR 5.00% 30 year Fannie Mae pools Deutsche Bank AG 7,214,226 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (63,427) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 1,605,887 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,818) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,628,298 — 1/12/38 6.50% (1 month Synthetic TRS Index (27,401) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,341,761 — 1/12/38 6.50% (1 month Synthetic TRS Index (21,137) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,508,703 — 1/12/39 6.00% (1 month Synthetic TRS Index (14,106) USD-LIBOR) 6.00% 30 year Fannie Mae pools 14,520,090 — 1/12/39 6.00% (1 month Synthetic TRS Index (135,755) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,453,474 — 1/12/38 6.50% (1 month Synthetic TRS Index (26,550) USD-LIBOR) 6.50% 30 year Fannie Mae pools 9,899,339 — 1/12/41 5.00% (1 month Synthetic MBX Index 25,073 USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 300 Fund59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,367,743 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(47,165) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,310,505 — 1/12/41 4.50% (1 month Synthetic TRS Index (62,558) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,984,690 — 1/12/42 4.00% (1 month Synthetic TRS Index (93,460) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,984,690 — 1/12/42 4.00% (1 month Synthetic TRS Index (93,460) USD-LIBOR) 4.00% 30 year Fannie Mae pools 699,810 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,801) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,743,137 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (59,285) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,533,275 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,272) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,624,814 — 1/12/39 6.00% (1 month Synthetic TRS Index (15,191) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,748,811 — 1/12/39 6.00% (1 month Synthetic TRS Index (25,700) USD-LIBOR) 6.00% 30 year Fannie Mae pools 312,496 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,521) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,654,478 — 1/12/41 4.50% (1 month Synthetic TRS Index (69,058) USD-LIBOR) 4.50% 30 year Fannie Mae pools 10,574,364 — 1/12/40 4.00% (1 month Synthetic TRS Index (214,169) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,889,545 — 1/12/39 6.00% (1 month Synthetic TRS Index (27,016) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,726,053 — 1/12/39 6.00% (1 month Synthetic TRS Index (16,138) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,778,964 — 1/12/39 6.00% (1 month Synthetic TRS Index (54,030) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,254,554 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,108) USD-LIBOR) 6.50% 30 year Fannie Mae pools 60 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $4,849,491 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(67,916) USD-LIBOR) 4.00% 30 year Fannie Mae pools 603,912 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,458) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,237,575 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (81,216) USD-LIBOR 6.50% 30 year Fannie Mae pools 744,749 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,626) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,527,372 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,436) USD-LIBOR) 6.50% 30 year Fannie Mae pools 409,167 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,597) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,091,152 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,593) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,482,403 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,217) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,964,806 — 1/12/38 6.50% (1 month Synthetic TRS Index (14,434) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,008,320 — 1/12/38 6.50% (1 month Synthetic TRS Index (9,777) USD-LIBOR) 6.50% 30 year Fannie Mae pools 925,585 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,506) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,168,043 — 1/12/38 6.50% (1 month Synthetic TRS Index (30,029) USD-LIBOR) 6.50% 30 year Fannie Mae pools 10,245,633 — 1/12/42 4.00% (1 month Synthetic TRS Index (137,094) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,161,596 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 16,268 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,161,596 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 16,268 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,085,673 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 39,413 USD-LIBOR 4.50% 30 year Fannie Mae pools Absolute Return 300 Fund 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $6,998,100 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $98,007 USD-LIBOR 4.00% 30 year Fannie Mae pools 922,156 — 1/12/41 3.50% (1 month Synthetic TRS Index (9,987) USD-LIBOR) 3.50% 30 year Fannie Mae pools 10,963,338 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 53,374 USD-LIBOR 6.50% 30 year Fannie Mae pools 10,422,058 — 1/12/39 6.00% (1 month Synthetic TRS Index (97,441) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,508,796 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,130) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,475,077 — 1/12/41 4.50% (1 month Synthetic TRS Index (27,874) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,214,823 — 1/12/41 4.50% (1 month Synthetic TRS Index (22,956) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,878,127 — 1/12/41 4.00% (1 month Synthetic TRS Index (26,303) USD-LIBOR) 4.00% 30 year Fannie Mae pools 453,625 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 8,572 USD-LIBOR 4.50% 30 year Fannie Mae pools 2,027,629 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 28,397 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,027,629 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 28,397 USD-LIBOR 4.00% 30 year Fannie Mae pools 18,054,000 — 8/9/18 2.2575% USA Non Revised 79,438 Consumer Price Index-Urban (CPI-U) 18,054,000 — 8/15/18 2.225% USA Non Revised 52,898 Consumer Price Index-Urban (CPI-U) 362,172 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 6,844 USD-LIBOR 4.50% 30 year Fannie Mae pools EUR 13,700,000 — 6/20/23 1.84% Eurostat Eurozone 226,190 HICP excluding tobacco EUR 16,398,000 — 11/4/23 (1.825%) Eurostat Eurozone (35,378) HICP excluding tobacco 62Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $10,303,947 $— 1/12/39 (6.00%) 1 month Synthetic TRS Index $96,336 USD-LIBOR 6.00% 30 year Fannie Mae pools 434,738 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 6,086 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $11,962 $175,000 5/11/63 300 bp $1,931 BBB Index CMBX NA BBB–/P 22,719 377,000 5/11/63 300 bp 1,111 BBB Index CMBX NA BBB–/P 46,609 755,000 5/11/63 300 bp 3,335 BBB Index CMBX NA BBB–/P 44,403 779,000 5/11/63 300 bp (247) BBB Index Barclays Bank PLC CMBX NA BBB–/P 69,177 624,000 5/11/63 300 bp 33,411 BBB Index Irish Gov’t, 4.50%, — (60,491) 755,000 9/20/17 (100 bp) (61,048) 4/18/2020 Obrigacoes Do — (123,188) 755,000 9/20/17 (100 bp) (58,679) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB–/P 2,527 86,000 5/11/63 300 bp (2,402) BBB Index CMBX NA BBB–/P 28,614 295,000 5/11/63 300 bp 11,705 BBB Index CMBX NA BBB–/P 36,301 297,000 5/11/63 300 bp 19,278 BBB Index CMBX NA BBB–/P 5,913 309,000 5/11/63 300 bp (11,798) BBB Index CMBX NA BBB–/P 2,862 369,000 5/11/63 300 bp (18,288) BBB Index CMBX NA BBB–/P 37,649 473,000 5/11/63 300 bp 10,539 BBB Index CMBX NA BBB–/P 66,775 591,000 5/11/63 300 bp 32,901 BBB Index CMBX NA BBB–/P 39,799 605,000 5/11/63 300 bp 5,122 BBB Index Absolute Return 300 Fund 63 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $46,921 $606,000 5/11/63 300 bp $12,187 BBB Index CMBX NA BBB–/P 48,354 606,000 5/11/63 300 bp 13,620 BBB Index CMBX NA BBB–/P 18,774 617,000 5/11/63 300 bp (16,591) BBB Index CMBX NA BBB–/P 10,889 618,000 5/11/63 300 bp (24,533) BBB Index CMBX NA BBB–/P 10,094 657,000 5/11/63 300 bp (27,563) BBB Index CMBX NA BBB–/P 8,580 739,000 5/11/63 300 bp (33,777) BBB Index CMBX NA BBB–/P 54,488 748,000 5/11/63 300 bp 11,615 BBB Index CMBX NA BBB–/P 82,769 1,080,000 5/11/63 300 bp 20,867 BBB Index CMBX NA BBB–/P 49,531 1,207,000 5/11/63 300 bp (19,650) BBB Index CMBX NA BBB–/P 14,108 181,000 5/11/63 300 bp 3,734 BBB Index CMBX NA BBB–/P 29,363 303,000 5/11/63 300 bp 11,996 BBB Index CMBX NA BBB–/P 27,670 318,000 5/11/63 300 bp 9,444 BBB Index CMBX NA BBB–/P 27,460 318,000 5/11/63 300 bp 9,234 BBB Index CMBX NA BBB–/P 97,926 919,000 5/11/63 300 bp 45,252 BBB Index CMBX NA BBB–/P 131,593 1,246,000 5/11/63 300 bp 60,175 BBB Index Spain Gov’t, 5.50%, — (89,008) 755,000 9/20/17 (100 bp) (74,206) 7/30/2017 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2013. Securities rated by Putnam are indicated by “/P.” 64Absolute Return 300 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $146,910,338 $— Foreign government and agency bonds and notes — 37,213,450 — Mortgage-backed securities — 432,188,929 — Purchased options outstanding — 205,520 — Purchased swap options outstanding — 1,050,143 — Senior loans — 85,579,724 — U.S. government and agency mortgage obligations — 154,478,765 — U.S. treasury obligations — 505,893 — Short-term investments 122,480,344 87,651,960 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,123,839) $— Futures contracts (1,009,125) — — Written swap options outstanding — (1,125,897) — Forward premium swap option contracts — 7,560 — TBA sale commitments — (82,859,535) — Interest rate swap contracts — (17,085,155) — Total return swap contracts — (1,344,377) — Credit default contracts — (832,468) — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 65 Statement of assets and liabilities 10/31/13 ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $929,545,407) $947,254,722 Affiliated issuers (identified cost $121,010,344) (Note 5) 121,010,344 Cash 202,995 Foreign currency (cost $2,094) (Note 1) 2,093 Interest and other receivables 6,820,317 Receivable for shares of the fund sold 3,148,741 Receivable for investments sold 1,879,117 Receivable for sales of delayed delivery securities (Note 1) 151,249,825 Receivable for variation margin (Note 1) 881,411 Unrealized appreciation on forward premium swap option contracts (Note 1) 7,560 Unrealized appreciation on forward currency contracts (Note 1) 1,357,025 Unrealized appreciation on OTC swap contracts (Note 1) 5,488,243 Premium paid on OTC swap contracts (Note 1) 272,687 Total assets LIABILITIES Payable for investments purchased 8,211,350 Payable for purchases of delayed delivery securities (Note 1) 182,151,795 Payable for shares of the fund repurchased 1,653,870 Payable for compensation of Manager (Note 2) 220,441 Payable for investor servicing fees (Note 2) 95,578 Payable for Trustee compensation and expenses (Note 2) 97,878 Payable for distribution fees (Note 2) 258,985 Payable for variation margin (Note 1) 1,281,929 Unrealized depreciation on OTC swap contracts (Note 1) 6,526,790 Premium received on OTC swap contracts (Note 1) 1,094,738 Unrealized depreciation on forward currency contracts (Note 1) 4,480,864 Written options outstanding, at value (premiums $1,050,759) (Notes 1 and 3) 1,125,897 TBA sale commitments, at value (proceeds receivable $83,014,356) (Note 1) 82,859,535 Collateral on certain derivative contracts, at value (Note 1) 1,592,046 Other accrued expenses 19,309 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $969,779,853 Undistributed net investment income (Note 1) 34,249,109 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (57,991,787) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,866,900 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 66Absolute Return 300 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($497,067,354 divided by 45,974,424 shares) $10.81 Offering price per class A share (100/99.00 of $10.81)* $10.92 Net asset value and offering price per class B share ($12,854,065 divided by 1,195,603 shares)** $10.75 Net asset value and offering price per class C share ($169,739,674 divided by 15,893,905 shares)** $10.68 Net asset value and redemption price per class M share ($11,228,488 divided by 1,041,431 shares) $10.78 Offering price per class M share (100/99.25 of $10.78)* $10.86 Net asset value, offering price and redemption price per class R share ($824,127 divided by 76,507 shares) $10.77 Net asset value, offering price and redemption price per class R5 share ($10,609 divided by 975 shares) $10.88 Net asset value, offering price and redemption price per class R6 share ($2,572,684 divided by 236,512 shares) $10.88 Net asset value, offering price and redemption price per class Y share ($253,607,074 divided by 23,367,189 shares) $10.85 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 67 Statement of operations Year ended 10/31/13 INVESTMENT INCOME Interest (including interest income of $59,570 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 4,649,541 Investor servicing fees (Note 2) 400,211 Custodian fees (Note 2) 29,263 Trustee compensation and expenses (Note 2) 33,863 Distribution fees (Note 2) 3,072,773 Administrative services (Note 2) 12,614 Other 114,894 Fees waived and reimbursed by Manager (Note 2) (535,221) Total expenses Expense reduction (Note 2) (2,768) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,336,934 Net increase from payments by affiliates (Note 2) 11,167 Net realized gain on swap contracts (Note 1) 16,496,034 Net realized loss on futures contracts (Note 1) (2,232,018) Net realized gain on foreign currency transactions (Note 1) 3,519,916 Net realized gain on written options (Notes 1 and 3) 3,917,119 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,505,904) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (17,230,251) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 68Absolute Return 300 Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/13 Year ended 10/31/12 Operations: Net investment income $26,844,876 $33,461,192 Net realized gain (loss) on investments and foreign currency transactions 26,049,152 (93,671,197) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (20,736,155) 89,933,466 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,528,663) (7,704,865) Class B (179,939) (126,092) Class C (1,212,514) (738,438) Class M (165,473) (159,111) Class R (8,407) (5,792) Class R5 (166) — Class R6 (169) — Class Y (3,651,161) (3,956,762) Decrease from capital share transactions (Note 4) (30,611,430) (581,302,700) Total decrease in net assets NET ASSETS Beginning of year 959,104,124 1,523,374,423 End of year (including undistributed net investment income of $34,249,109 and $6,322,652, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 69 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A October 31, 2013 .34 .05 (.16) — — .78 d 3.13 d 246 e October 31, 2012 .31 (.01) (.10) — — .82 d 2.94 d 238 e October 31, 2011 .38 (.56) (.32) (.04) — .87 d 3.55 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.09 4.18 219 e October 31, 2009† .32 .33 — f — — f — f * 1.11* d 3.02* d 39* Class B October 31, 2013 .31 .05 (.14) — — .98 d 2.93 d 246 e October 31, 2012 .28 .01 (.08) — — 1.02 d 2.71 d 238 e October 31, 2011 .37 (.58) (.29) (.04) — 1.07 d 3.48 d 188 e October 31, 2010 .41 (.08) (.07) — — f 1.41 3.81 219 e October 31, 2009† .26 .34 — f — — f — f * 1.63* d 2.49* d 39* Class C October 31, 2013 .25 .06 (.07) — — 1.53 d 2.39 d 246 e October 31, 2012 .22 .01 (.03) — — 1.57 d 2.19 d 238 e October 31, 2011 .30 (.57) (.25) (.04) — 1.62 d 2.86 d 188 e October 31, 2010 .37 (.08) (.08) — — f 1.84 3.40 219 e October 31, 2009† .28 .31 — f — — f — f * 1.76* d 2.66* d 39* Class M October 31, 2013 .33 .05 (.15) — — .83 d 3.08 d 246 e October 31, 2012 .30 — f (.10) — — .87 d 2.89 d 238 e October 31, 2011 .38 (.57) (.32) (.04) — .92 d 3.56 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.16 4.12 219 e October 31, 2009† .29 .34 — f — — f — f * 1.24* d 2.74* d 39* Class R October 31, 2013 .31 .05 (.13) — — 1.03 d 2.86 d 246 e October 31, 2012 .28 — f (.08) — — 1.07 d 2.68 d 238 e October 31, 2011 .36 (.57) (.30) (.04) — 1.12 d 3.35 d 188 e October 31, 2010 .43 (.08) (.08) — — f 1.34 3.95 219 e October 31, 2009† .30 .32 — f — — f — f * 88 1.33* d 2.87* d 39* Class R5 October 31, 2013 .37 .05 (.17) — — .53 d 3.40 d 246 e October 31, 2012‡ .09 .12 — * 10 .18* d .84* d 238 e Class R6 October 31, 2013 .32 g .11 (.18) — — .53 d 2.91 d, g 246 e October 31, 2012‡ .09 .12 — * 10 .18* d .84* d 238 e Class Y October 31, 2013 .36 .05 (.19) — — .53 d 3.37 d 246 e October 31, 2012 .33 — f (.13) — — .57 d 3.20 d 238 e October 31, 2011 .41 (.56) (.34) (.04) — .62 d 3.82 d 188 e October 31, 2010 .48 (.08) (.11) — — f .84 4.41 219 e October 31, 2009† .39 .28 — f — — f — f * .90* d 3.67* d 39* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 70 Absolute Return 300 Fund Absolute Return 300 Fund 71 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 10/31/09 Class A 0.06% 0.19% 0.18% 0.15% Class B 0.06 0.19 0.18 0.15 Class C 0.06 0.19 0.18 0.15 Class M 0.06 0.19 0.18 0.15 Class R 0.06 0.19 0.18 0.15 Class R5 0.05 0.05 N/A N/A Class R6 0.03 0.03 N/A N/A Class Y 0.06 0.19 0.18 0.15 e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 72 Absolute Return 300 Fund Notes to financial statements 10/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through October 31, 2013. Putnam Absolute Return 300 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment-grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: asset-backed securities, residential mortgage-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, bonds with moderate exposure to interest rate and credit risks. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on classB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Absolute Return 300 Fund 73 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated 74Absolute Return 300 Fund and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The Absolute Return 300 Fund 75 fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the 76 Absolute Return 300 Fund fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,847,111 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $4,569,799. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of Absolute Return 300 Fund 77 the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 78 Absolute Return 300 Fund At October 31, 2013, the fund had a capital loss carryover of $58,095,749 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $21,012,157 $31,861,705 $52,873,862 * 5,221,887 N/A 5,221,887 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from unrealized gains and losses on certain futures contracts, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $13,828,073 to increase undistributed net investment income and $13,828,073 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $28,252,559 Unrealized depreciation (11,580,026) Net unrealized appreciation 16,672,533 Undistributed ordinary income 29,696,593 Capital loss carryforward (58,095,749) Cost for federal income tax purposes $1,051,533,052 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Effective March 1, 2013, the fund pays Putnam Management a monthly base fee equal to 0.60% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. Prior to March 1, 2013, the fund paid Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that varied based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates varied as follows: 0.730% of the first $5 billion, 0.530% of the next $50 billion, 0.680% of the next $5 billion, 0.510% of the next $50 billion, 0.630% of the next $10 billion, 0.500% of the next $100 billion and 0.580% of the next $10 billion, 0.495% of any excess thereafter. Absolute Return 300 Fund79 Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 3.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.12%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.595% of the fund’s average net assets before a decrease of $610,775 (0.069% of the fund’s average net assets) based on performance. Putnam Management had agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) would not exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $535,221 as a result of this limit. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly 80 Absolute Return 300 Fund sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $11,167 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. Previously, the fund reimbursed Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements was determined annually by the Trustees. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. During the reporting period, the expenses for each class of shares related to investor servicing fees that were paid directly by the fund were as follows: ClassA $216,367 ClassR5 4 ClassB 5,903 ClassR6 2 ClassC 83,948 ClassY 88,686 ClassM 4,990 Total ClassR 311 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,768 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $642, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Effective March 1, 2013, these fees are being paid by Putnam Management as part of the management contract. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is Absolute Return 300 Fund 81 to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,175,856 ClassM 33,429 ClassB 59,517 ClassR 3,860 ClassC 1,800,111 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $11,166 and $3 from the sale of classA and classM shares, respectively, and received $4,140 and $6,004 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $10 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,776,408,900 and $1,594,681,910, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $12,423,011 and $12,429,426, respectively. Written option transactions during the reporting period are summarized as follows: Written option contract Written swap Written amounts/ option contract swap option number of Written option amounts premiums contracts premiums Written options outstanding at the beginning of the USD 59,272,000 $1,140,986 — $— reporting period EUR — $— — $— Options opened USD 2,353,687,000 4,921,720 84,000,052 189,902 EUR 240,012,000 2,769,573 — — Options exercised USD (204,660,000) (248,090) — — EUR — Options expired USD — — (84,000,052) (189,902) EUR — Options closed USD (2,097,251,000) (4,763,857) — — EUR (240,012,000) (2,769,573) — — Written options outstanding at USD 111,048,000 $1,050,759 — $— the end of the reporting period EUR — $— — $— 82Absolute Return 300 Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 18,373,435 $197,903,709 9,584,589 $99,378,437 Shares issued in connection with reinvestment of distributions 624,276 6,567,380 651,575 6,593,943 18,997,711 204,471,089 10,236,164 105,972,380 Shares repurchased (21,983,507) (235,803,855) (41,263,297) (427,351,509) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 209,399 $2,241,588 171,422 $1,771,756 Shares issued in connection with reinvestment of distributions 14,888 156,029 10,602 106,975 224,287 2,397,617 182,024 1,878,731 Shares repurchased (345,468) (3,687,545) (421,328) (4,358,200) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 3,263,843 $34,760,946 2,552,978 $26,203,722 Shares issued in connection with reinvestment of distributions 94,430 987,742 57,918 582,079 3,358,273 35,748,688 2,610,896 26,785,801 Shares repurchased (6,804,666) (72,230,609) (11,730,137) (120,579,122) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 236,426 $2,535,937 117,273 $1,215,081 Shares issued in connection with reinvestment of distributions 15,069 158,068 15,179 153,312 251,495 2,694,005 132,452 1,368,393 Shares repurchased (339,134) (3,622,991) (707,783) (7,326,760) Net decrease Year ended 10/31/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 30,362 $325,075 17,883 $184,038 Shares issued in connection with reinvestment of distributions 801 8,407 573 5,792 31,163 333,482 18,456 189,830 Shares repurchased (24,264) (259,105) (26,297) (273,100) Net increase (decrease) Absolute Return 300 Fund 83 For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 960 $10,000 Shares issued in connection with reinvestment of distributions 15 166 — — 15 166 960 10,000 Shares repurchased — Net increase 15 For the period 7/3/12 (commencement of operations) Year ended 10/31/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 252,365 $2,731,104 960 $10,000 Shares issued in connection with reinvestment of distributions 16 169 — — 252,381 2,731,273 960 10,000 Shares repurchased (16,829) (183,041) — — Net increase Year ended 10/31/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 14,046,459 $151,801,447 9,750,614 $101,156,780 Shares issued in connection with reinvestment of distributions 250,830 2,641,244 237,559 2,411,226 14,297,289 154,442,691 9,988,173 103,568,006 Shares repurchased (10,935,137) (117,643,295) (25,198,856) (261,197,150) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 975 100.00% $10,609 ClassR6 976 0.41 10,619 84Absolute Return 300 Fund Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $102,975,917 $183,463,642 $213,303,387 $31,767 $73,136,172 Putnam Short Term Investment Fund* — 546,388,240 498,514,068 27,803 47,874,172 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $6,500,000 Purchased swap option contracts (contract amount) $584,600,000 Written futures contract option contracts (number of contracts) (Note 3) 10 Written TBA commitment option contracts (contract amount) (Note 3) $13,800,000 Written swap option contracts (contract amount) (Note 3) $485,700,000 Futures contracts (number of contracts) 900 Forward currency contracts (contract amount) $811,900,000 OTC interest rate swap contracts (notional) $3,396,200,000 Centrally cleared interest rate swap contracts (notional) $835,000,000 OTC total return swap contracts (notional) $687,500,000 OTC credit default swap contracts (notional) $10,000,000 Absolute Return 300 Fund85 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $79,311 Payables $911,779 Foreign exchange contracts Receivables 1,357,025 Payables 4,480,864 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 10,294,218* depreciation 29,595,549* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(446,520) $(446,520) Foreign exchange contracts — — 3,479,685 — $3,479,685 Interest rate contracts (4,431,289) (2,232,018) — 16,942,554 $10,279,247 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $31,248 $31,248 Foreign exchange contracts — — (3,623,445) — $(3,623,445) Interest rate contracts 1,866,043 (558,046) — (9,060,559) $(7,752,562) Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 86 Absolute Return 300 Fund Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Absolute Return 300 Fund 87 About the Trustees Independent Trustees 88 Absolute Return 300 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 300 Fund 89 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 90 Absolute Return 300 Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds: George Putnam Balanced Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Absolute Return 300 Fund 91 Absolute Return Putnam RetirementReady ® Funds — portfolios Absolute Return 100 Fund® with automatically adjusting allocations to Absolute Return 300 Fund® stocks, bonds, and money market instruments, Absolute Return 500 Fund® becoming more conservative over time. Absolute Return 700 Fund® RetirementReady 2055 Fund Global Sector RetirementReady 2050 Fund Global Consumer Fund RetirementReady 2045 Fund Global Energy Fund RetirementReady 2040 Fund Global Financials Fund RetirementReady 2035 Fund Global Health Care Fund RetirementReady 2030 Fund Global Industrials Fund RetirementReady 2025 Fund Global Natural Resources Fund RetirementReady 2020 Fund Global Sector Fund RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money Asset Allocation market investments to generate Putnam Global Asset Allocation Funds — retirement income. portfolios with allocations to stocks, bonds, and money market instruments that are Retirement Income Fund Lifestyle 1 adjusted dynamically within specified ranges Retirement Income Fund Lifestyle 2 as market conditions change. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 92 Absolute Return 300 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Independent Registered Robert T. Burns Public Accounting Firm Vice President and KPMG LLP Chief Legal Officer This report is for the information of shareholders of Putnam Absolute Return 300 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2013	$84,806	$—	$5,275	$ — October 31, 2012	$88,458	$—	$5,150	$ — For the fiscal years ended October 31, 2013 and October 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,275 and $5,150 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
